Ellison, J.
On December 28, 1886, John Harris was indebted to interpleader, and for security gave him a chattel mortgage on four mules, two wagons, two sets, of harness, and a cow.
At that date Harris was a resident of Cass county, and having previously rented a farm in Bates county, that day moved two loads of goods thereto, using the mules, wagons, and harness described in the mortgage and in controversy here. Interpleader Bard met Harris there and Harris gave him the chattel mortgage referred to. The parties and the property, except the-cow, were in Bates county; and they drove over to a neighboring justice of the peace of the same county, who, at their request, wrote out and took the grantor’s acknowledgment to the mortgage. It was afterwards duly recorded in Bates county on the thirtieth of December, 1886, and in Cass county on January 8, 1887. The grantor, Harris, was then in Bates county with the property for the purpose of removing his goods to the farm in that county which he had rented, and to which he expected to remove his family. The defendant herein, McDaniel, thereafter sued out a writ of attachment against said Harris, and, on the eleventh day of January, 1887, had the property herein in controversy *551levied upon thereunder. W. J. Bard afterward filed his interplea therein claiming the property. At the trial the court excluded and refused to consider in evidence the chattel mortgage, found against interpleader, and he appeals.
The objection made to the mortgage and the ground upon which it was excluded, was, that it was acknowledged before a justice of the peace of a county not the residence of the mortgageor, the mortgageor residing in Cass and the justice in Bates county. The objection is based upon sections 2503 and 676, Revised Statutes.
I. Section 2503 provides that£ £ no mortgage, or deed of trust of personal property, hereafter made, shall be valid * * * unless the mortgage or deed of trust be acknowledged or proved, and recorded in the county in which the mortgageor or grantor resides, in such manner as conveyances of land are, by law, directed to be acknowledged or proved and recorded.” Section 676 provides .that acknowledgments of deeds to real estate shall be taken before ££ some justice of the peace of the county in which the real estate conveyed or affected is situated.” The proper construction of the statute is that, as a conveyance of real estate, when acknowledged before a justice of the peace, is to be acknowledged before one residing in the county where the land is situated, so a chattel mortgage must be acknowledged before a justice residing in the county where the chattels are situated. The language of section 2503 is, that the acknowledgment shall be taken “in such manner" as conveyances of land are, by law, directed to be acknowledged,” etc. This is the only section providing for an acknowledgment, and the words, “ such manner,” evidently refer to the same officers, who take acknowledgments of real conveyances, as well as to the mode of taking the acknowledgment.
II. But it is contended that the “situation” of personal property is the domicil of the owner. By a *552fiction of law, adopted from motives of convenience, and the nature of the property, “all movables are supposed to be in the place of the domicil of the owner.” Their sitios is that of the owner’s domicil. This is a rule which, with its exceptions, affords ground-work for much judicial discussion. But the fiction is overcome by the fact in many instances. Regard is had to the actual situs of personal property, as distinguished from the owner’s domicil in cases of taxation. State on petition of Taylor v. St. Louis County Court, 47 Mo. 594. So its actual location will confer jurisdiction on. courts ; it may be attached or seized by other sorts of jurisdictional process, though it be not found at the owner’s domicil. While it is said by Story, in his Conflict of Laws (sect. 383), that the law of the owner’s domicil should determine the validity of every transfer, whether it be inter vivos ox post mortem; yet, “it does not follow that a transfer made by the owner, according to the law of the place of its actual situs, would not as completely divest his title.” Story Conflict of Laws, sect. 384. If one be temporarily abroad he may transfer such personal property as accompanies his person wherever he may be, so it be not done, in violation of the laws of the country where the act is done. This is an enlargement of the rule, required for the convenience of commerce. “In the ordinary course of trade with foreign countries, no one thinks of transferring personal property according to the forms of his own domicil; but it is transferred according to the forms prescribed by the law of the place where the sale takes place.” Story Conflict of Laws, sect. 384. It was held in Langworthy v. Little (12 Cush. 109), that a citizen of Massachusetts, temporarily in New York, with certain personal property, may mortgage it in accordance with the laws of New York, and return with it to Massachusetts, and it will there be held good; though not executed according to the Massachusetts law. See, also, Clark v. Tarbell, 58 N. H. 88.
*553If, then, personal property may acquire a situs apart from the domicil of the owner, for the purpose of taxation, attachment, etc. And if the fact of its accompanying the person of the owner away from his domicil will so far change its situs as to bring it within the operation of the law of the place where it may be, I am unable to comprehend why, when so accompanying him, its situs is not sufficient for an acknowledgment, under the statute. If the property attended by the owner is sufficiently “situated” at a different place than the owner’s residence, for the purpose of sale, I think such situation ought to be considered ample to fulfill the meaning of the statute under consideration. If personal property should be actually in a county not the domicil of the owner, and its presence there not merely casual, and he should acknowledge a mortgage on such property before a justice of the peace of his own county, a different question would present itself, and upon which we express no opinion either way. In the case at bar, the owner, though domiciled in Cass, was with his property in Bates county, and while there with the property, he acknowledged the mortgage. I think it was a valid acknowledgment. I believe the evidence in the cause discloses that a cow included in the mortgage was not in Bates county, and as to this, under the views above set out, the mortgage would be invalid. Under the disposition we have made of the case, it is unnecessary to consider the other points urged by the interpleader.
The judgment is reversed and the cause is remanded.
All concur.